Citation Nr: 1513433	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a bilateral hearing loss disability, initially rating noncompensably disabling, effective November 8, 2010 through November 27, 2014.

2.  Entitlement to an increased rating for a bilateral hearing loss disability, evaluated as 10 percent disabling, effective November 28, 2014.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the RO.  


FINDINGS OF FACT

1.  From November 8, 2010 through November 27, 2014, the Veteran demonstrated no worse than Level I hearing acuity in his right ear and no worse than Level V hearing acuity in his left ear.  

2.  Since November 28, 2014, the Veteran has demonstrated no worse than Level II hearing acuity in his right ear and no worse than Level V hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  With respect to the period from November 8, 2010 through November 27, 2014, the criteria have not been met for an initial compensable rating for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  Since November 28, 2014, the criteria have not been met for a rating in excess of 10 percent for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to an increased rating for his service-connected bilateral hearing loss disability.  After reviewing the record, the Board finds that the VA has met that duty.

On November 8, 2010, the RO received the Veteran's substantially complete application for entitlement to service connection for a bilateral hearing loss disability.  Thereafter, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The VA also informed of the Veteran of his right to representation and his right to have a hearing in association with his appeal.  However, he has declined to exercise those rights.   That information satisfied the VA's duty to notify the Veteran with respect to his claim for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In its April 2011 rating action, the RO granted the Veteran's claim of entitlement to service connection for bilateral hearing loss disability and assigned a noncompensable evaluation, effective November 8, 2010.  The Veteran disagreed with that rating percentage, and this appeal ensued.  

Because it is derived from the initial service connection claim, the issue of entitlement to an increase rating is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue (such as a claim for an increase rating), the duty to assist the veteran did not require the VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  VAOGCPREC 8-03.  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014).  VA has  complied with its duty to notify the Veteran in the development of his claim of entitlement to an increased rating for bilateral hearing loss disability.  

VA's duty to assist includes helping Veterans to obtain evidence necessary to substantiate their claim.  This could include post-service records reflecting the Veteran's treatment by VA and non-VA health care providers. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There are no private treatment records on file.  However, the claims folder and the VA's electronic storage in Virtual VA and/or the Veterans Benefit Management System contain records reflecting the Veteran's VA treatment from January 2010 to October 2014.  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished in March 2011 and November 2014 and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 USCA § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

When, as in this case, the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Throughout the Veteran's appeal, the hearing loss disability in his right ear has been compatible with the criteria set forth in 38 C.F.R. § 4.85.  However, an exceptional pattern of hearing loss disability has been noted in his left ear such that he may be rated under38 C.F.R. § 4.85 or 4.86.  

During VA preventive health screening in July 2010 and January 2011, it was noted that the Veteran had no trouble hearing or understanding what people were saying.  His hearing was reportedly unimpaired.  

In March 2011, the Veteran was examined by the VA to determine, in part, the severity of any hearing loss disability found to be present.  He reported that his greatest hearing difficulties involved hearing others, hearing on the telephone, and hearing the television.  Audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
65
60
65
LEFT
NA
25
70
60
70

After rounding, the average puretone threshold was 54 in the right ear and 56 in the left ear.  

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  

The testing shows that under 38 C.F.R. § 4.85, Table VI, the Veteran has Level I hearing acuity, bilaterally.  However, the exceptional pattern in his left ear reveals Level IV hearing acuity, which is then elevated to Level V hearing.  38 C.F.R. § 4.86(b).  When Level V hearing in the left ear and Level I hearing in the right ear are combined, they are compatible with a noncompensable rating.   

VA records, dated through October 2014, factually support the noncompensable rating.  During a January 2013 VA consultation for kidney disease, it was noted that the Veteran had a mild hearing loss.  However, numerous preventive health screenings from July 2011 through July 2014 show that the Veteran's hearing was unimpaired or that he had no trouble hearing or understanding what people were saying.  In any event, the preponderance of the evidence was against a finding that his service-connected hearing loss disability impaired the performance of his daily activities.  

On November 28, 2014, the Veteran was reexamined by the VA to determine the severity of his hearing loss disability.  Audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
65
65
75
LEFT
NA
30
75
65
70

After rounding, the average puretone threshold was 58 in the right ear and 60 in the left ear.  

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  

This evidence shows that starting on November 28, 2014, the Veteran had Level II hearing acuity in his right ear and Level III hearing acuity in his left ear.  38 C.F.R. § 4.85, Table VI.  However, the alternative method for rating the exceptional pattern in his left ear revealed Level IV hearing acuity, that was then elevated to Level V hearing.  38 C.F.R. § 4.86(b).  When Level V hearing in the left ear and Level II hearing in the right ear are combined, they are compatible with the 10 percent rating currently in effect.  

Although he reported a problem with his everyday hearing, the evidence remained negative for a significant impact on the performance of his daily activities.  Accordingly, the Veteran does not meet the criteria for an increased rating for his bilateral hearing loss disability and the appeal is denied.

In arriving at these decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral hearing loss disability.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  As noted above, the level of the Veteran's hearing acuity is derived by a mechanical application of the rating schedule.  In addition, the preponderance of the evidence shows no more than a mild effect on the performance of his daily activities.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss disability, because the rating criteria reasonably describe his level of impairment and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected hearing loss disability caused him to miss work or contributed to his retirement.  In addition, there is no evidence that it has resulted in any hospitalizations.  Therefore, the Board finds that the Veteran's bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


(ORDER ON NEXT PAGE)






ORDER

For the period from November 8, 2010 through November 27, 2014, entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an increased rating for a bilateral hearing loss disability, evaluated as 10 percent disabling, effective November 28, 2014, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


